Citation Nr: 0204666	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for right 
leg varicose veins.

3.  Entitlement to a rating in excess of 10 percent for left 
leg varicose veins.

4.  Entitlement to a rating in excess of 10 percent for 
hallux valgus and bunions of the right foot.

5.  Entitlement to a rating in excess of 10 percent for 
hallux valgus and bunions of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1973 to October 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision by the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This 
decision granted service connection for sinusitis, varicose 
veins of both legs, and bilateral hallux valgus and bunions, 
all rated 0 percent.  An August 2000 decision assigned a 10 
percent rating for left leg varicose veins and a 10 percent 
rating for hallux valgus and bunions of each foot.  A 
December 2001 decision assigned a 10 percent rating for right 
leg varicose veins. 

A hearing before a hearing officer at the RO was held in 
December 1999.


FINDINGS OF FACT

1.  The veteran's sinusitis is marked by frequent respiratory 
symptoms and occasional infections requiring treatment with 
antibiotics once or twice a year; there is no showing that 
antibiotics are required three or more times a year, or that 
there are more than six incapacitating episodes per year.
2.  Right and left leg varicose veins are not manifested by 
persistent edema, stasis pigmentation, or eczema.

3.  The veteran specifically requested a 10 percent rating 
each for right and left foot hallux valgus and bunions; the 
RO granted 10 percent ratings in August 2000.


CONCLUSIONS OF LAW

1.  A 10 percent rating for sinusitis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.7, 4.96, 4.97, Code 6510 (2001).

2.  A rating in excess of 10 percent for right or left leg 
varicose veins is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.104, Code 7120.

3.  There is no allegation of specific error of fact or law 
regarding the ratings of bilateral hallux valgus and bunions.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have been considered on the merits.  The record 
includes service medical records, VA examination reports and 
treatment records, and private treatment records.  No 
outstanding evidence has been identified.  The veteran has 
been notified of the applicable laws and regulations.  
Discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed her 
what she needs to establish entitlement to the benefits 
sought and what evidence VA has obtained.  Where, as here, 
there has been substantial compliance with the VCAA and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The veteran is not prejudiced by the 
Board addressing the claims based on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal reports of varicosities on 
both legs in May 1974, and treatment for chronic sinusitis 
since 1975.  Antibiotics were periodically prescribed for 
sinusitis.  On August 1977 examination to qualify the veteran 
as an explosives driver, bilateral venosites on the lower 
extremities were noted.  These were not considered disabling.  
On October 1978 discharge examination, no abnormalities were 
noted.  The veteran reported a history of sinusitis.  

Private treatment records from March 1991 to July 1998 reveal 
complaints of sinus symptoms.  In December 1993, sinusitis 
was diagnosed when the veteran presented with complaints of 
drainage and blocked ears.  Antibiotics were prescribed for 
respiratory infections in February 1994, June 1995, April 
1997, and April 1998.  Periodic complaints were made of post-
nasal drip, sinus and ear pressure, and head congestion.  In 
July 1996, the veteran was treated for complaints related to 
dots secondary to her lower leg varicosities.  

Private treatment records from April 1996 to June 1996 reveal 
laser treatment for right leg varicosities.  A 75 percent 
improvement was noted.  Varicosities were noted on both legs.

On July 1998 VA examination, the veteran complained of 
frequent discharge from her left nostril and pain about both 
eyes.  She reported that she wore support hose and had 
received laser treatment for a right leg varicosity.  On 
examination, nasal passages were open and there was no 
discharge.  Varicosities were noted on both thighs and around 
the knees.  The diagnoses were chronic and long standing 
sinusitis, principally of the left maxillary sinus, by 
history; mild varicosities of the lower thighs bilaterally; 
and mild to moderate varicosities of the left leg below the 
knee.  An x-ray showed a mucous retention cyst in the right 
maxillary sinus.

VA treatment records for September 1998 indicate that the 
veteran had frequent upper respiratory symptoms and 
occasional infections requiring antibiotics.  In December 
1998, antibiotics were prescribed for a sinus infection with 
drainage.

VA treatment records for May and June 1999 reveal complaints 
of bilateral varicose veins.  The varicose veins in the left 
leg were more painful than those in the right.  The pain had 
worsened while the veteran was on her feet working.  The 
veteran reported that sclerotherapy had helped, but that her 
varicose veins had returned.  She had pain after sitting and 
standing.  She denied any edema, claudication, or rest pain.  
An allergy clinic note reports complaints of a sinus headache 
with infection.  

In correspondence dated December 6, 1999, the veteran 
indicated she was seeking a 10 percent rating for each foot.  

The veteran testified at a hearing before a hearing officer 
in December 1999.  She stated that she took allergy 
medication regularly, and medication for pain due to sinus 
congestion.  She achieved only limited relief.  She breathed 
through her mouth at night.  Regarding her varicose veins, 
she stated that they were primarily from the knees down.  
They hurt with very little pressure.  Support hose were 
recommended, but because of bunion problems she could not 
wear especially tight ones.  She had aching pain in her legs 
all day, which grew worse if she sat or stood for any length 
of time.

An August 2000 computed tomography (CT) scan of the paranasal 
sinuses showed mild to moderate changes of chronic sinusitis.  
VA treatment records for the period of December 1995 to March 
2001 reveal complaints of intermittent headaches from sinus 
pressure, chronic post-nasal drip, congestion, and a feeling 
of ear fullness or plugging.  Antibiotics were prescribed in 
November 1999 and February 2000.  In October 2000, sinus 
surgery was recommended. 

On October 2001 VA examination, the veteran reported that her 
ears felt full and did not drain, and she had a post-nasal 
drip with sneezing.  She last had antibiotic therapy a year 
prior.  She had not had surgery on her sinuses.  She had 
varicose veins on both legs, worse on the left.  Her legs 
ached; the pain was 0 out of 10 when lying down, 2 out of 10 
in the mornings, and 5 out of 10 at work.  She elevated her 
feet at work.  The pain was a 7 out of 10 at the end of the 
work day.  She denied pedal edema.  On physical examination, 
there was a post-nasal drip, and greater than a 50 percent 
passage.  The legs had superficial varicosities over both 
thighs and ankles; the left thigh had mild tenderness on 
palpation.  There was a small, peanut sized "secular" 
varicosity over the right lower leg.  The impressions were 
allergic rhinitis with a history of sinusitis, and bilateral 
varicose veins.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Sinusitis

Sinusitis is rated under Code 6510.  The Schedule provides 
that following radical surgery with chronic osteomyelitis or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
assigned.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is rated 30 percent.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  If sinusitis is detected by X-ray only, a 0 
percent rating is warranted.  38 C.F.R. §§ 4.96, 4.97, Code 
6510.

In this case, the veteran's sinusitis symptoms have been 
consistent throughout the appeals period; therefore staged 
ratings are not appropriate.
The veteran's sinus condition has been detected on CT scan, 
and she has repeatedly complained of post-nasal drip, ear 
pressure, and intermittent headaches from sinus pressure.  
Antibiotics have been prescribed yearly for sinus infections.  
She has not indicated that her sinusitis was incapacitating 
at those times, but the medical records indicate that she had 
sinusitis symptoms several times a year in addition.  Surgery 
has been recommended to alleviate some of the chronic 
problems.  The Board finds that while this disability picture 
does not fully satisfy the criteria for a 10 percent rating, 
stated above, it approximates those criteria, warranting the 
assignment of a 10 percent rating.  38 C.F.R. § 4.7.

The next higher, 30 percent rating is not warranted because 
medical records do not reflect that prolonged antibiotic 
treatment is required three or more times a year, nor do they 
reflect more than six non-incapacitating episodes per year. 

Bilateral varicose veins

Varicose veins are rated under Code 7120, which provides that 
where there is massive board-like edema with constant pain at 
rest, a 100 percent rating is warranted.  A 60 percent rating 
is assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration is rated 40 percent.  
Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent rating.  Intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery merits a 10 percent rating. 
38 C.F.R. §§ 4.104, Code 7120.

Staged ratings for the veteran's bilateral varicose veins are 
not appropriate, as the medical evidence reflects that 
symptoms have remained essentially unchanged throughout the 
appeal period.

The veteran has consistently denied pedal edema, and no 
examiner or treating physician has reported edema.  Her 
complaints relate solely to pain, especially when standing or 
walking for extended periods.  Elevating her legs helps the 
pain, and she has no pain when reclining.  She takes pain 
medication.  Compression hose help, but she is unable to wear 
the hose provided by her doctors due to bunion pain.  She is 
able to wear over-the-counter support hose.  No eczema was 
noted.  These findings do not meet the criteria for a rating 
in excess of the currently assigned 10 percent.  

The next higher, 20 percent rating is not warranted for 
either the left or right leg, as there is a total absence of 
edema, stasis pigmentation, and eczema.  Elevation of the 
legs (as when she is reclining) relieves the symptoms.  As no 
symptoms distinguishing a percent rating disability picture 
from a 10 percent rating disability picture are shown, a 
rating in excess of 10 percent is not warranted.  

Bilateral hallux valgus and bunions

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  The Board has jurisdiction to 
decide questions of law or fact necessary to a decision.  
38 C.F.R. § 20.101.  The veteran specified in December 1999 
correspondence that she sought a 10 percent rating for each 
foot for hallux valgus and bunions.  In an August 2000 rating 
decision, the RO granted a 10 percent rating for each foot.  
Because the RO has granted the specific benefit sought by the 
veteran, there remains no alleged error of fact or law to be 
decided on appeal.  The Board therefore does not have 
jurisdiction to review an appeal regarding these two issues.






ORDER

A 10 percent rating for sinusitis is granted, subject to the 
regulations governing the award of monetary benefits.

A rating in excess of 10 percent for right leg varicose veins 
is denied.

A rating in excess of 10 percent for left leg varicose veins 
is denied.

The appeals for ratings in excess of 10 percent for bilateral 
hallux valgus and bunions are dismissed.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

